Citation Nr: 1313815	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  11-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for residuals a back injury.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel




INTRODUCTION

The Veteran had active military service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 21-4138 dated March 2013, the Veteran requested a video conference hearing before the Board at the RO. 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2012).

The appeal is therefore REMANDED for the following action:

Schedule the Veteran for a video conference hearing before the Board at the RO. Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


